Citation Nr: 0434261	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  04-00 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision issued by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) by which service connection for 
arthritis of the right hip was denied.  The veteran's notice 
of disagreement with this determination was received in April 
2003 and a Statement of the Case (SOC) was issued in November 
2003.  The veteran perfected his appeal in January 2004.

A hearing was held before the undersigned Veterans Law Judge 
in August 2004.

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's November 2002 claim reflects that he asserted 
that he received treatment for his right hip shortly after he 
retired from service with later evidence/testimony reflecting 
this was at the Fort Bragg Army Hospital.  The veteran's 
records from Fort Bragg should be requested prior to 
appellate review of his claim.  See 38 C.F.R. § 3.159(c) 
(2004).

As such, this matter is REMANDED for the following actions:

1.  Obtain copies of the veteran's post 
service, military retiree medical 
records, to include radiology reports 
from his treatment at the Army Hospital 
at Fort Bragg, North Carolina from 1994 
to 1995.  If the records have been 
archived, contact the National Personnel 
Records Center, or any other appropriate 
agency.   If no such records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

2.  Readjudicate the veteran's service 
connection claim.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental SOC (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits and all 
evidence received since November 2003.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


